Title: To Thomas Jefferson from Edmund Bacon, June 1822
From: Bacon, Edmund
To: Jefferson, Thomas


                        Deare Sir.
                        
                            
                            
                    with considerable deficulty I have ingaged the 20 barrills corn at 20/. per barril the price is from 4$ to 4$ 50Cts Mr Rogers would not take less than 4$ 50. the payment for the 20 barrills is to be made at August  Court. I could not get any longer timeThare is at charlottesville a horse drover immediately from Missouerie with some chickasaw horses and one young mule he offers to take fifty dollars for the mule it is a tollerable good one, not of the smallest nor of the largeest Kind to its age it is 3 years old and well made for service.I forgot to inform you that I have administrated on the estate of John Bacon whom I bought the negroe of above nine years sence he has never been herd of sence the perchase is presumed he must be dead and his estate seems to belong to his heirs which is his brothers. I expect it will soot for the paymt of the bond which was put into Mr Dawsons hands to come in with the amount which will de due to me at the fall. I believe the amount of sd bond is between 3 & 400 dollars besides interest.
                        
                    